89DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 02/02/2022, have been fully considered but they are not persuasive. Applicant argues that “Kim fails to disclose detecting said plurality of first groups to generate a plurality of first repair data” becaurse:
 “The column decoder 300a in fig. 4 of Kim…is not connected to the memory cell array 10.”
“The section signals NCSS and RCSS is equivalent to the first repair data generated by detecting the first groups”. 
The Examiner respectfully disagrees. First of all, the decoder 300a is part of the pipeline circuit 200 (e.g. fig. 1) that is directly connected to the memory array 100, as shown in fig. 1. Secondly, the invention is directed to a well-known technique of reading data from a memory device; detecting erroneous data in the read data (e.g. detecting a first group) and generating an error signal (e.g. repair data) when erroneous data is detected. And such a technique is disclosed by Kim, especially in fig. 18. Finally, the combination of the redundancy column selection signal RCSS, the normal column selection signal NCSS and the repair data RPD are similar to the repair data claimed since they indicate whether the read data is defective or not. For instance, [0050], the RCSS is generated when defective data is detected and the NCSS when the data is normal .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 18, 19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US2011/0267899 A1).
Claim 1: Kim et al disclose a repair method of a memory, wherein said memory includes a plurality of general bits (e.g. items 101, fig. 2) and a plurality of redundancy bits (e.g. items 109, fig. 2), comprising the steps of: (A) dividing (e.g. sorting) said plurality of general bits into a plurality of first groups, wherein each of said plurality of first groups has t general bits, and wherein t is an integer greater than or equal to 2 (e.g. [0040]); (B) dividing (e.g. sorting) said plurality of redundancy bits into a plurality of second groups, wherein each of said plurality of second groups has t redundancy bits (e.g. [0040]); (C) detecting said plurality of first groups to generate a plurality of first repair data (e.g. NCSS, RCSS & RPD), wherein said plurality of first 

As per claim 10, the claimed features are rejected similarly to claim 1 above.

Claim 2: Kim et al disclose the repair method according to claim 1, wherein said plurality of general bits and said plurality of redundancy bits are on an identical row (e.g. [0040]). 

As per claim 11, the claimed features are rejected similarly to claim 2 above.

Claim 18: Kim et al disclose a repair circuit of a memory, wherein said memory includes a plurality of general bits (e.g. items 101, fig. 2) and a plurality of redundancy bits (e.g. items 109), comprising: a decoder (e.g. item 300a, fig. 4), configured to decode a repair data corresponding to an Mth first group of a plurality of first groups to generate a selection signal, wherein each of said plurality of first groups has t general bits (e.g. [0050]), and wherein M is an integer greater than zero, and wherein t is an integer greater than 2 (e.g. see fig. 2); and a selection circuit (e.g. combination of item 400a & item 500b), configured to connect said decoder and a plurality of input/output terminals of said memory, configured to select one group from said Mth first group 

Claim 19: Kim et al disclose the repair circuit according to claim 18, wherein said plurality of general bits and said plurality of redundancy bits are on an identical row (e.g. [0040]).

Claim 21: Kim et al disclose the repair circuit according to claim 18, wherein said decoder includes a plurality of logic gates (e.g. see item 300a, fig. 5).

Claim 22: Kim et al disclose the repair circuit according to claim 18, wherein said selection circuit includes a multiplexer (e.g. item 510, fig. 5-[0078]). 

Claim 23: Kim et al disclose the repair circuit according to claim 18, wherein said repair data is provided by said Mth first group (e.g. see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 20 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al as applied to claim 1 above, and further in view of  Son et al (US2012/0120733 A1).
Claim 3: Kim et al teach the repair method according to claim 1 further comprising connecting said plurality of general bit and said plurality of redundancy bits to a buffer (e.g. [0065], [0071]) before executing said step (A) and said step (B). 
Kim et al teach using a buffer but not a register as claimed. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Son et al (e.g. [0028], [0066]-[0067]). Therefore, it would have been obvious to a person of ordinary skill in the Kim et al any storage device, such as a register as disclosed by Son et al, since such a modification would have involved the simple substitution of one known element for another.

Claim 20: Kim et al teach the repair circuit according to claim 18 further comprising a buffer connected to said decoder and configured to connect with said plurality of general bits and said plurality of redundancy bits (e.g. [0065], [0071]). Kim et al teach using a buffer but not a register as claimed. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Son et al (e.g. [0028], [0066]-[0067]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the buffer of Kim et al any storage device, such as a register as disclosed by Son et al, since such a modification would have involved the simple substitution of one known element for another.

As per claim 24, the claimed features are rejected similarly to claim 20 in view of claim 18 above.

Claim 25: Kim et al and Son et al teach the repair circuit according to claim 24, wherein said plurality of general bits and said plurality of redundancy bits are on an identical row (e.g. [0040]- Kim et al). 

Claim 26: Kim et al and Son et al teach the repair circuit according to claim 24, wherein said decoder includes a plurality of logic gates (e.g. see item 300a, fig. 5 – Kim et al).
Kim et al and Son et al teach the repair circuit according to claim 24, wherein said selection circuit includes a multiplexer (e.g. item 510, fig. 5-[0078] – Kim et al). 
Claim 28: Kim et al and Son et al teach the repair circuit according to claim 24, wherein said repair data is provided by said Mth first group (e.g. see fig. 2 – Kim et al).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al as applied to claim 1 above, and further in view of Kokubo (US6,504,784 B1).
Claim 4: Kim et al teach the repair method according to claim 1 but fail to teach detecting said plurality of second groups to generate a plurality of second repair data, wherein said plurality of second repair data respectively indicate whether said plurality of second groups have defective bits; and excluding a second groups having a defective bit according to said plurality of second repair data to prevent said second group having a defective bit from being used to replace said first groups having a defective bit. However, the technique of detecting failure in redundant storages and excluding the failed redundant storages from being accessed was known in the art, before the effective filing date of the claimed invention, as disclosed by Kokubo (e.g. col. 3, lines 17-30). Therefore, it would have been obvious to a person of ordinary skill in the art, before effective filing date of the claimed invention, to implement the teaching of Kim et al with the one taught by Kokubo in order “to prevent an increase in the standby current caused by a failure occurred in a spare bit line” (e.g. col. 3, lines 25-27; Kokubo).

Claims 5-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Claim 5: Kim et al teach the repair method according to claim 1, but fail to teach that said step (B) comprises dividing good redundancy bits in said plurality of redundancy bits into said plurality of second groups. However, it would have been obvious to a person of ordinary skill in the art, to group the data taught by Kim et al in any suitable way, since such a modification would have involved data manipulation which would have been within the general knowledge of an artisan in the art.

As per claim 13, the claimed features are rejected similarly to claim 5 above.
Claim 6: Kim et al teach the repair method according to claim 1, but fail to teach that said step (D) includes while an Mth first group of said plurality of first groups has a defective bit, selecting one of said plurality of second groups to replace said Mth first group according to first repair data corresponding to from a 1st first group of said plurality of first groups to said Mth first group, wherein M is an integer greater than zero. However, Kim et al teach replacing failed data with redundant data (e.g. [0197]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of replacing failed data with redundant data for correcting groups of failed data.

As per claim 14, the claimed features are rejected similarly to claim 6 above.
Claim 7: Kim et al teach the repair method according to claim 1, but fail to teach that said step Kim et al teach replacing failed data with redundant data (e.g. [0197]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of replacing failed data with redundant data for correcting groups of failed data.

As per claim 15, the claimed features are rejected similarly to claim 7 above.
Claim 8: Kim et al teach the repair method according to claim 7, wherein said Mth first repair data includes information of a second group to be selected (e.g. [0051], [0059]). 

As per claim 16, the claimed features are rejected similarly to claim 8 above.
Claim 9: Kim et al teach the repair method according to claim 7 further comprising decoding said Mth first repair data to generate a selection signal to select one of said plurality of second groups for replacing said Mth first group (e.g. [0041], [0044], [0049]).

As per claim 17, the claimed features are rejected similarly to claim 9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111      
2/17/2022